Lowe, J.
Trespass for entering and breaking the close of plaintiff. Trial before a magistrate, and judgment for plaintiff — appeal to the District Court, and second judgment for plaintiff — no exceptions whatever taken to any ruling of the court.
In this court, the defendant assigns for error, for the first time, that the plaintiff was permitted to amend his petition in the District Court — -claiming in argument that such amendment had the effect to change the cause of action. A comparison of the two petitions shows that such is not the fact. They are substantially the same, the last being a little more specific than the first. Besides, no objection was made to such amendment at the time — the defendant went to trial on the issues as made. He cannot raise the objection for the first time in this court.
Affirmed.